IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1906
                              Filed March 21, 2018


IN THE INTEREST OF R.A., S.A., A.A., and K.A.,
Minor Children,

L.A., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Justin J. Gross of Community Lawyers of Iowa, P.L.C., Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

       Erin E. Mayfield of Youth Law Center, Des Moines, guardian ad litem for

minor children.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2


POTTERFIELD, Judge.

       The father appeals the termination of his parental rights to his children A.A.,

born in November 2009, and K.A., born in December 2010.1 2 The father’s rights

were terminated pursuant to Iowa Code section 232.116(1)(d), (f), and (i) (2017).

The father argues there is not clear and convincing evidence to terminate his

parental rights on any of the three grounds for termination and termination is not

in the children’s best interests.

       I.     Background Facts and Proceedings.

       This family has previously been involved with the Iowa Department of

Human Services (DHS). In July 2012, DHS filed a founded report of denial of

critical care and failure to provide proper supervision. The father, a truck driver at

the time, left the children home alone with their mother for a period of days. The

mother in this case is physically and mentally unable to care for the children—she

is unable to speak or walk without assistance—and is considered a dependent

adult by DHS. The mother was found wandering the neighborhood, and the

children—then ages one and two—were home with their siblings, ages ten and

twelve. DHS informed the father he could not leave the children alone without

another adult to supervise, as their mother was not able to do so. In September

2012, DHS filed another founded report of denial of critical care when workers


1
  The mother’s parental rights were also terminated. She is a dependent adult in the care
of a guardian. She does not appeal.
2
  The mother and father in this case have four children together. R.A., born June 2000,
and S.A., born April 2002, were also involved in the child-in-need-of-assistance (CINA)
and termination proceedings. All four children were removed at the same time and have
resided together at the same foster home. The father’s parental rights to R.A. and S.A.
were not terminated. R.A. and S.A objected to termination because it would require them
to move from their current placement with their foster parents. The juvenile court placed
these older children in a guardianship with their foster parents.
                                         3


visited the home to find the children alone with their mother. The father was again

told the children cannot be left home alone with their mother.

       This case started when the children were removed in May 2014 after the

father left the children alone with their mother for over a month to look for work in

his home country of El Salvador. The house was unlivable; it was infested with

cockroaches, the plumbing was inoperable, and feces was present throughout the

house. The mother and the oldest child, R.A., had to be hospitalized upon removal;

R.A. had severe mental-health issues resulting from the pressure of having to care

for her family. The children were placed with a foster family and were adjudicated

children in need of assistance in August.

       The children reported domestic violence in the home.          R.A. and S.A.

reported their father severely beat and choked their mother, and medical

professionals have suggested this abuse caused her mental and physical

disabilities. R.A. and S.A. reported their father perpetrating physical and emotional

abuse towards themselves and their siblings.

       In June the father tested positive for cocaine use. He has not tested positive

for drugs since.

       By March 2015, the father had cleaned up the home and was attending

individual therapy. At the permanency review hearing that month, the court was

concerned with the father’s abilities to parent the children. The father struggled

with managing all of the children during visitation—often expecting the older two

children to take care of the younger two—had inappropriate conversations with the

children, and was inconsistent in his visits due to his work schedule.
                                          4


       In October 2015, the court ruled reasonable efforts by the department had

not been made. DHS had recommended specific services such as a psychological

evaluation and parenting classes, but had not assisted the father, a Spanish

speaker, in obtaining these services in his native language. The court found

reunification may be possible if the father progressed in the following factors and

behavioral changes: “father attends parenting classes; continues to engage in

therapy to address his own trauma, anger management and how [h]is

actions/parenting [i]s affecting the children; participate in afforded visitation as

previously ordered; participate in children’s therapy as recommended; maintain

sobriety; and demonstrate an ability to safely parent the children.”

       The father completed parenting classes in January 2016, but concerns

remain regarding his parenting abilities. The father has not consistently attended

visits. The father works nights, causing him to fall asleep during visits or to end

visits early because he is too tired. The father has cancelled visits last minute and

failed to inform workers, causing the children to be transported an hour-and-a-half

roundtrip unnecessarily. The father has consistently asked for weekend visitation;

however, family safety, risk, and permanency (FSRP) services do not offer

supervision of visitations on weekends.

       The court allowed DHS discretion in transitioning to non-professionally

supervised visits after participation in family therapy. The children and the father

met with a therapist separately to evaluate whether family therapy would be

appropriate. The therapist concluded family therapy would not be appropriate until

the children receive further therapy to deal with past traumas and the father takes

personal accountability for his role in causing the children’s trauma.
                                          5


       In August 2016, a permanency review hearing was held.                The court

subsequently entered an order directing the State to file for termination of parental

rights. A termination hearing was held in September 2017, and the father’s rights

were terminated as to A.A. and K.A.

        The father appeals.

       II.    Standard of Review.

       We review the juvenile court’s decision to terminate parental rights de novo.

In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). “Grounds for termination must be

proven by clear and convincing evidence.” In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). “Our primary concern is the best interests of the child[ren].” Id.

       III.   Discussion.

       The juvenile court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(d), (f), and (i). The father contends the requirements of

each section are not established by clear and convincing evidence. “We only need

to find grounds to terminate parental rights under one of the sections cited by the

district court in order to affirm its ruling.” In re R.K., 649 N.W.2d 18, 19 (Iowa Ct.

App. 2002).

       The juvenile court may terminate a parent’s rights pursuant to subsection

(f) when the court finds that all the following have occurred:

              (1) The child is four years of age or older.
              (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
              (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
                                        6


             (4) There is clear and convincing evidence that at the present
      time the child cannot be returned to the custody of the child's parents
      as provided in section 232.102.

Iowa Code § 232.116(1)(f).

      The children were older than four, had been adjudicated CINA, and had

been removed for forty-one months at the time of the termination hearing. The

father argues the children could have been returned at the time of the termination

hearing. While the father has made progress, he has never acknowledged the

children’s trauma or taken responsibility for his actions. Even at the termination

hearing, he described himself as “the one who has suffered the most” during his

children’s removal.   “It is essential in meeting a child’s needs that parents

recognize and acknowledge abuse. Meaningful change cannot occur without this

recognition.” In re L.B., 530 N.W.2d 465, 468 (Iowa Ct. App. 1995).

      The father’s psychologist described how his failure to acknowledge his past

wrongdoings inhibits him from changing his behavior:

             [The father] also seems to have learned some things about
      parenting skills and healthy home conditions, but has yet to
      internalize these skills or commit to working on them out of a genuine
      acknowledgement that there is/was a more serious problem to be
      corrected. Specifically, he has been willing only to admit to the lesser
      of the serious matters that seems to have come to DHS’s attention,
      admitting to some of the unhealthy home conditions, leaving the
      children unattended, and some parenting skill problems, but
      continuing to deny any abuse allegations or substance use—both
      behaviors which typically are congruent with other personality
      patterns he possesses and which are being reported by his children.
      His ability to parent critically depends on him becoming able to
      acknowledge, admit to, and change these abusive patterns.
      The father has demonstrated behavior during visits that suggest he would

not take on a more active role in parenting. He often left his eldest daughter or

FSRP workers to supervise, redirect, and discipline the younger children during
                                          7


visits. The father worked nights for a portion of this case and often cancelled visits,

fell asleep during visits, or ended visits early because he was too tired or because

his work schedule changed.

       During visits, the father did not demonstrate appropriate conversations with

the children. Throughout the case, the older children have reported feelings of

guilt because their father blames them for DHS’s involvement during visits. The

father often lets his children play with his phone, even after being instructed not to.

The children have viewed pornography and photos of their father kissing other

women on his phone on separate occasions. The father showed the children a

photo of a dead relative’s body on his phone, demonstrating he does not

understand what is appropriate for children.

       Furthermore, the father has not shown he has safe and adequate housing

for the children if they were returned. While the father has addressed the initial

issues with cockroaches, cleanliness, and plumbing, further issues have emerged.

Two instances occurred where men showed up at the house without warning; one

involving an exchange of money. After these incidences, the interpreter did not

feel safe returning to the home and the interpreting service refused to work on this

case. On two other occasions, the house contained smoke and an odor severe

enough to cause workers to be uncomfortable and to feel physically ill. The father

explained these occurrences as a burnt cord and burnt food. The children have

also reported finding bullets, a gun, and a sword in the home during visits. FSRP

workers subsequently moved visits out of the house for safety purposes.

       There have also been concerns regarding the occupants of the home. After

the children were removed, the father obtained a male adult roommate for a period
                                            8


of time, without clearing the roommate through DHS as a person safe to be around

children. The father’s adult son and the son’s pregnant girlfriend moved into the

home in June 2016 and were living there with their newborn child at the time of the

termination hearing.      There are some concerns whether there are enough

bedrooms for the children.

        Most concerning, the father has not adequately addressed his anger issues.

While the father has participated in therapy and parenting classes, he regularly

raises his voice with the children, FSRP workers have ended several visits for

safety reasons because the father is angry, and FRSP workers and interpreters

have reported feeling intimidated or unsafe around the father. The older children

have consistently reported they are afraid to be left alone with their father or attend

visits supervised by family friends. They report their father will hug them painfully

or pinch them out of sight of the FSRP workers on visits if he is angry with them.

Given the reports of domestic violence towards the children and the mother, the

father’s anger issues indicate a continuing threat if the children were to be

returned.

        The father argues termination is not in the children’s best interests. See

Iowa Code § 232.116(2). We consider “the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Id. While the father obviously loves his children

and shares a close bond with them, the children have been involved with DHS for

over three years of their lives. The father is still not in a position to provide physical,

mental, or emotional care for the children. A.A. and K.A. deserve permanency and

stability.
                                         9


       We find clear and convincing evidence supports termination of the father’s

parental rights under Iowa Code section 232.116(h) and termination is in the

children’s best interests.   For these reasons we affirm the termination of the

father’s parental rights as to A.A. and K.A.

       AFFIRMED.